Exhibit 10.27
EMPLOYEE TRADE SECRET, CONFIDENTIAL INFORMATION
AND POST-EMPLOYMENT RESTRICTION AGREEMENT

     
Employee:
   
 
   
 
  (Print Employee’s full name)
 
   
Employer:
  MoneyGram Payment Systems, Inc., including its parent companies, predecessors,
successors, affiliates, and subsidiaries.

Employee agrees as follows:
1. Acknowledgments.
     1.1 Employer is currently engaged in the following businesses:
          (a) providing payment services through a network of agents in the
United States and internationally, including but not limited to money transfers,
money orders, bill payment services, stored value cards and related products and
services;
          (b) providing ACH services, including but not limited to ACH
processing services, to corporate and financial institution customers;
          (c) processing of official checks and provision of related services
for financial institutions, either directly or through trusts or other business
entities; and
          (d) providing banking and processing services for payments such as
rebates/refunds, gift certificates and government payments.
     1.2 Employer conducts its business and is engaged in competition in a
nationwide market; in the case of its money transfer businesses, Employer’s
business and competition are conducted globally.
     1.3 Employer desires to protect its legitimate proprietary interests,
including but not limited to its confidential business information and trade
secrets.
2. Consideration.
     Employee acknowledges that for and in consideration of the agreements and
covenants made herein, Employer has agreed that Employee may participate,
subject to the terms thereof, in                                         
incentive plan(s).
     Employee further acknowledges that he or she has had an opportunity to
review this Agreement and the applicable incentive plan(s) in their entirety and
to consult with Employee’s attorney and other advisors prior to signing this
Agreement.

 



--------------------------------------------------------------------------------



 



3. Trade Secrets and Confidential Information and Related Covenants.
     3.1 During the course of Employee’s employment, he or she has had and will
have access to and gain knowledge of the highly confidential and proprietary
information (“Confidential Information”) and trade secrets which are the
property of Employer, or which Employer is under an obligation not to disclose,
including but not necessarily limited to the following: information regarding
the Employer’s clients and prospective clients, the financial terms of
Employer’s contracts and proposed contracts, the expiration dates of such
contracts, the key contact individuals at each client location, the transaction
volume and business features of each client and/or location, business plans,
marketing plans and financials, reports, data, figures, margins, statistics,
analyses and other related information, and any other information of whatever
nature which gives Employer an opportunity to obtain a competitive advantage
over its competitors who do not know or use it. In addition, Employer’s
Confidential Information and trade secrets include the means by which Employer
provides its services including but not limited to its organizational structure,
technology, management systems, software and computer systems.
     3.2 Employee agrees to use best efforts and the utmost diligence to guard
and protect Employer’s trade secrets and Confidential Information, and Employee
agrees that Employee will not, during or after the period of Employee’s
employment by Employer, use or disclose, directly or indirectly, any of
Employer’s trade secrets or Confidential Information which Employee may develop,
obtain or learn about during or as a result of Employee’s employment by
Employer, unless previously authorized to do so by Employer in writing. Employee
acknowledges that the Confidential Information and trade secrets are owned and
shall continue to be owned by the Employer and that misuse, misappropriation or
disclosure of this information could cause irreparable harm to Employer both
during and after the term of Employee’s employment.
4. Post-Employment Competitive Activities and Related Covenants.
     4.1 Definitions: For purposes of Section 4, the following terms have the
meanings indicated:
          (a) A “Conflicting Product or Service” means any product, or process,
or service in existence or under development, which is the same as or similar to
or improves upon or competes with or is intended to replace or serve as an
alternative to, a product, process, or service rendered by Employer or which is
under development or the subject of a pending acquisition or license by Employer
or as to which Employer is actively negotiating to provide services through a
business alliance relationship, and
               (i) which Employee either worked on, performed or sold during his
or her last twenty-four (24) months of employment by
Employer; or
               (ii) about which Employee acquired Confidential Information as a
result of his or her employment by Employer.

2



--------------------------------------------------------------------------------



 



          (b) A “Conflicting Organization” means any business that is a Customer
(as defined below), or any other person or organization (including one owned in
whole or in part by Employee) which is engaged in or is about to become engaged
in the research on, or the development, production, marketing or sale of a
Conflicting Product or Service.
          (c) A “Specific Conflicting Organization” shall mean the businesses
identified in Section 4.3.
          (d) A “Customer” means any current customer or prospective or former
customer of Employer with which Employee had any contact or about which Employee
had access to Confidential Information or trade secrets at any time during the
twenty-four (24) months preceding Employee’s termination of employment with
Employer.
     4.2 Employment with a Conflicting Organization. Employee agrees that, for a
period of twelve (12) months following Employee’s termination of employment, and
in exchange for the consideration described in Section 2 of this Agreement, he
or she shall not accept employment or otherwise render services as an employee,
trustee, principal, agent, consultant, partner, director or substantial
stockholder of any Conflicting Organization (as defined above) unless Employee
first obtains written consent to such engagement from Employer.
     4.3 Employment with Specific Conflicting Organizations. In addition to the
restrictions imposed upon Employee with respect to employment with a Conflicting
Organization described in Section 4.2, Employee acknowledges that, in
consideration of the particular nature and scope of the business of First Data
Corporation, Western Union, CheckFree Corporation, and Solutran, Inc.,
(collectively, “Specific Conflicting Organizations”), those businesses’
intersection with Employer’s core business and market strategies, and Employee’s
key responsibilities for Employer, that an extended period of protection of
Employer’s business interests is reasonable and necessary. Accordingly, Employee
agrees that, for a period of twenty-four (24) months following Employee’s
termination of employment, in exchange for the consideration described in
Section 2 of this Agreement, Employee shall not accept employment or otherwise
render services as an employee, trustee, principal, agent, consultant, partner,
director or substantial stockholder of any Specific Conflicting Organization, or
any of its/their subsidiaries, affiliates, or related companies, unless Employee
first obtains written consent to such engagement from Employer.
     4.4 Interference with Existing Employment or Similar Relationships. During
and for a period of twelve (12) months after termination of his or her
employment with Employer, Employee will not directly or indirectly hire or cause
any third party to hire, recruit, solicit or induce any employee, contractor,
consultant or representative of Employer to terminate his, her or its
relationship with the Employer. Employee further agrees that, during such time,
if a person who is employed by Employer contacts Employee about prospective
employment, Employee will inform such person that Employee cannot discuss the
matter without informing Employer and obtaining permission for such discussions
in writing from Employer.

3



--------------------------------------------------------------------------------



 



     4.5 Interference with Customer Relationships. During and for a period of
twelve (12) months after termination of his or her employment with Employer,
Employee shall not directly or indirectly interfere with, attempt to influence
or otherwise affect Employer’s commercial relationships with any Customer (as
defined above). Employee further agrees that, during such time, if a Customer
contacts Employee about discontinuing business with Employer or otherwise
changing an existing commercial relationship with Employer, Employee will inform
such Customer that Employee cannot discuss the matter without informing Employer
and obtaining permission for such discussions in writing from Employer.
     4.6 Remedies.
          (a) Injunctive Relief. Employee acknowledges that the damages which
may arise from a breach of Sections 4.2, 4.3, 4.4, and 4.5 of this Agreement are
irreparable and difficult to prove with certainty. If any covenant contained in
Sections 4.2, 4.3, 4.4 and/or 4.5 is breached, in addition to other legal
remedies which may be available (which shall include but not be limited to any
actual damages suffered by Employer), the Employer shall be entitled to an
immediate injunction from a court of competent jurisdiction to end such breach,
without further proof of damage. The parties agree that the venue for such
action shall be Minneapolis, Minnesota, and Minnesota law shall govern this
Agreement and any proceedings to enforce it. Employer shall be entitled to
reimbursement from Employee of its costs and expenses, including reasonable
attorneys’ fees, incurred in enforcing this Agreement.
          (b) Alternative Obligation to Repay.
               (i) As an alternative to seeking injunctive relief or other
damages in the event of a breach of Sections 4.2 or 4.3 of this Agreement,
Employer may, at its sole discretion, demand that Employee repay all
consideration paid to Employee pursuant to the incentive plan(s) referenced in
Section 2 of this Agreement during the twelve (12) months immediately preceding
Employee’s termination of employment. Employee agrees to repay such
consideration within thirty (30) days of receipt of a written demand received
from Employer pursuant to this Section. If Employer exercises its exclusive
option to enforce Employee’s repayment obligation pursuant to this Section,
Employee agrees that Employer shall have no further obligation to make
additional payments to Employee pursuant to such incentive plan(s) to the extent
that such payments or benefits have not yet been paid to Employee or otherwise
vested.
               (ii) Employee agrees that Employer shall be entitled to initiate
judicial proceedings seeking the return of the payments or benefits described in
Section 4.6(b)(i) if Employee fails or otherwise refuses to make such repayment
upon receiving written notice from Employer of the obligation to repay. The
parties agree that the venue for such action shall be Minneapolis, Minnesota,
and Minnesota law shall govern this Agreement and any proceedings to enforce it.
Employer shall be entitled to reimbursement from Employee of its costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing Employee’s
obligation under this Agreement.

4



--------------------------------------------------------------------------------



 



     4.7 Notwithstanding anything herein to the contrary, the provisions of
Sections 4.2 through 4.5 of this Agreement shall not apply if Employee’s
employment is terminated involuntarily without Cause following a Change of
Control. For this purpose, the terms “Cause” and “Change of Control” shall have
the definitions given to those terms in the MoneyGram International, Inc.
Executive Severance Plan as in effect on the date of this agreement.
Furthermore, the provisions of Sections 4.2 through 4.5 of this Agreement shall
not apply in those jurisdictions that, by applicable state law, prohibit such
covenants.
5. Discoveries, Inventions, Improvements and Works by Employee.
     5.1 During Employee’s employment with Employer, Employee will promptly
report to Employer all designs, developments, discoveries, inventions,
improvements or works (collectively “Inventions”) of whatsoever nature conceived
or made by Employee. All such Inventions and the patent, copyright, trade secret
and other intellectual property rights therein which are applicable in any way
to Employer’s business shall be the sole and exclusive property of Employer.
Whenever requested by Employer whether during or subsequent to Employee’s
employment, Employee agrees to execute any papers Employer deems necessary for
the protection of Employer’s interest in any Invention and the patent, copyright
and other intellectual property rights therein.
     5.2 If Employee is or at any time becomes a resident of California,
Delaware, Illinois, Kansas, Minnesota, North Carolina, Utah or Washington, then
the provisions of Section 5.1 shall not apply to any Invention conceived or made
by Employee in that state for which no equipment, supplies, facility or trade
secret information of Employer was used and which was developed entirely on
Employee’s own time, unless:
          (a) the invention relates directly to the business of Employer, or to
Employer’s actual or demonstrably anticipated research or development, or
          (b) the Invention results from any work performed by Employee for
Employer.
6. Non-Disparagement of Employer.
     Employee will not make disparaging statements about the Employer or its
officers, directors, agents, employees, products or services.
7. Return of Documents and Other Property.
     Employee shall return, prior to or on Employee’s employment termination
date, all of Employer’s property and information within Employee’s possession.
Such property includes, but is not limited to, credit cards, computers, copy
machines, facsimile machines, lap top computers, cellular telephones, pagers,
entry cards, keys, building passes, computer software, manuals, journals,
diaries, files, lists, codes, documents, correspondence, and methodologies
particular to Employer and any and all copies thereof. Moreover, Employee is
strictly prohibited from making copies, or

5



--------------------------------------------------------------------------------



 



directing copies to himself through e-mail or other transmission, of any of
Employer’s property covered by this section.
8. Severability.
     If any provision of this Agreement is held to be unenforceable, the
remainder of the Agreement shall not be affected thereby, but shall remain valid
and enforceable, and such provision shall be sufficiently narrowed so as to make
it enforceable.
9. Prior Agreements Superseded.
     This Agreement supersedes all prior agreements made between Employer and
Employee relating to the subject matter hereof except that if Employee is a
participant in any Viad Corp or MoneyGram International, Inc. stock based
incentive plan, including but not limited to the 1997 Viad Omnibus Incentive
Plan, the 2004 MoneyGram International Omnibus Incentive Plan or the 2005
MoneyGram International Omnibus Incentive Plan, then the provisions of any
agreements entered into between Viad Corp or MoneyGram International, Inc. and
Employee in connection with and made pursuant to such plans shall be in addition
to, and shall not be superseded by, this Agreement.
10. Assignment.
     Employee agrees and acknowledges that the rights and obligations described
in this Agreement, including the right to enforce Employee’s covenants described
in Section 4, are assignable by Employer, without notice to Employee, and
without Employee’s consent or agreement.
11. No Waiver Implied.
     The waiver by any party to this Agreement of a breach by the other party of
any provision shall not operate as or be construed as a waiver of any subsequent
breach of this Agreement.
12. Survival.
     The duties and obligations of Employee contained in this Agreement shall
survive Employee’s termination of employment with Employer.

6



--------------------------------------------------------------------------------



 



I have read the above, understand its contents and agree to all conditions.

                  Employee:            
 
                              Employee Signature       Date    
 
                              Print Name            
 
                Employer:            
 
               
By
 
 
     
 
Date    
 
               
Its:
               
 
 
 
           

7